Exhibit 10.1
Spectrum Group International, Inc.
EMPLOYMENT AGREEMENT
As Amended and Restated as of May 13, 2010
     This Employment Agreement (this “Agreement”) is an amendment and
restatement as of May 13, 2010 of that Employment Agreement dated December 28,
2007, and is between SPECTRUM GROUP INTERNATIONAL, INC., a Delaware corporation
(the “Company”), and GREGORY N. ROBERTS, an individual (“Mr. Roberts”).
     WHEREAS, the Company, Spectrum Numismatics, Inc., a wholly-owned subsidiary
of the Company, and Mr. Roberts are parties to an Employment Agreement, dated as
of December 28, 2007, as amended by an amendment dated as of August 11, 2008 and
effective as of March 5, 2008, and an amendment dated as of December 22, 2009
and effective as of July 1, 2009 (as so amended but without giving effect to
this amendment and restatement, the “Existing Agreement”);
     WHEREAS, the Existing Agreement will expire June 30, 2010.
     WHEREAS, the parties desire to amend the Existing Agreement in certain
respects;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Existing Agreement is hereby amended and restated in
its entirety, and the Company and Mr. Roberts therefore agree as follows:
     1. Employment; Term. The Company hereby employs Mr. Roberts, and
Mr. Roberts hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth in this Agreement. The term of
Mr. Roberts’ employment under this Agreement (the “Term”) commences on the date
of this Agreement and, unless earlier terminated in accordance with Section 4,
will terminate on June 30, 2013.
     2. Duties.
          (a) During the Term, Mr. Roberts shall serve as the President and
Chief Executive Officer of the Company, as Chief Executive Officer of the
Company’s Coin Division and as Chief Executive Officer of the Company’s Trading
Division. Mr. Roberts will have such duties and responsibilities as are
customary for Mr. Roberts’ positions and any other duties or responsibilities he
may be reasonably assigned by the Board of Directors.
          (b) During the Term, Mr. Roberts shall devote his full business time
and best efforts to the business and affairs of the Company. Mr. Roberts
understands and acknowledges that Mr. Roberts’ duties will require business
travel from time to time.
          (c) During the Term, the Company agrees to nominate Mr. Roberts to
serve as a member of the Company’s Board of Directors, and Mr. Roberts agrees to
serve in such capacity for no additional compensation other than as provided
hereunder. In the event that Mr. Roberts is serving as a member of the Company’s
Board of Directors at the time of the termination of his employment for any
reason, then Mr. Roberts agrees to resign as a member of the Board of Directors,
and from any other positions he may then hold with the Company or any

41



--------------------------------------------------------------------------------



 



of its subsidiaries, at the time of such termination and execute such documents
and take such other action, if any, as may be requested by the Company to give
effect to any such resignation.
     3. Compensation.
          (a) Commencing July 1, 2010 and thereafter during the Term, the
Company shall pay Mr. Roberts a salary of $525,000 per annum (that salary, the
“Base Salary”). Payment of the Base Salary will be in accordance with the
Company’s standard payroll practices and subject to all legally required or
customary withholdings. Base Salary payable during periods before July 1, 2010
shall be governed by the terms of the Existing Agreement.
          (b) Mr. Roberts shall be eligible to receive an annual bonus (the
“Performance Bonus”) for each of the fiscal years of 2011 or thereafter during
the Term. The Performance Bonus, if any, will be based on the extent to which
performance goals established by the Company for each of such years have been
met, as more fully set forth on Exhibit A hereto. Each Performance Bonus, if
any, shall be paid within 30 days following the issuance of financial statements
for the fiscal year in respect of which such bonus is payable, provided that in
no event shall the Performance Bonus be paid later than January 2 of the year
following the end of such fiscal year. Except as provided in Section 5,
Mr. Roberts must be employed by the Company on the last day of the fiscal year
to be eligible for the Performance Bonus. The amount of any bonus payable for
fiscal 2010 or earlier periods shall be governed by the terms of the Existing
Agreement.
          (c) At July 1, 2010, the Company shall grant to Mr. Roberts 60,000
restricted stock units (the “RSUs”) settleable by issuance of shares of the
Company’s common stock, to vest 100% on June 30, 2013, with the RSUs to be
settleable 50% at _June 30, 2013 and 50% at September 30, 2013. The RSUs shall
be granted pursuant to the form of award agreement attached as Exhibit B to this
Agreement.
          (d) Upon submission by Mr. Roberts of vouchers in accordance with the
Company’s standard procedures, the Company shall reasonably promptly reimburse
Mr. Roberts for all reasonable and necessary travel, business entertainment and
other business expenses incurred by Mr. Roberts in connection with the
performance of his duties under this Agreement.
          (e) During the Term, Mr. Roberts is entitled to participate in any and
all medical insurance, group health, disability insurance and other benefit
plans that are made generally available by the Company to employees of the
Company (either directly or through a wholly-owned subsidiary) , provided that
the medical, group health and disability insurance benefits provided by the
Company to Mr. Roberts shall be substantially as favorable to Mr. Roberts as
those generally provided by the Company to its senior executives. Additionally,
Mr. Roberts is entitled to receive four weeks paid vacation a year and paid
holidays made available pursuant to the Company’s policy to all senior
executives of the Company. The Company may, in its sole discretion, at any time
amend or terminate any such benefit plans or programs, upon not less than
30 days’ prior written notice to Roberts.
          (f) Upon submission of vouchers in accordance with the Company’s
‘standard procedures, the Company shall reasonably promptly directly pay or
reimburse Mr. Roberts for his reasonable motor vehicle costs and related
expenses, such as insurance, repairs, maintenance, and gas, up to $750.00 per
month, during the Term.

42



--------------------------------------------------------------------------------



 



          (g) The Company shall indemnify Mr. Roberts, to the fullest extent
permitted by the Company’s by-laws and applicable law, for any and all
liabilities to which he may be subject as a result of, in connection with or
arising out of his employment by the Company hereunder, as well as the costs and
expenses (including reasonable attorneys’ fees) of any legal action brought or
threatened to be brought against him or the Company or any of its affiliates as
a result of, in connection with or arising out of such employment. Mr. Roberts
shall be entitled to the full protection of any insurance policies which the
Company may elect to maintain generally for the benefit of its directors and
officers. The Company shall advance funds to Mr. Roberts in payment of his legal
fees to the fullest extent permitted by law. In the event of any inconsistency
or ambiguity between this provision and the Company’s by-laws, the by-laws shall
prevail.
          (h) Within 10 business days following the execution of this Agreement,
the Company shall pay to Mr. Roberts a one-time signing bonus in the amount of
$175,000 in consideration of his execution of the amendment and restatement of
this Employment Agreement.
          (i) Compensation paid or payable under this Agreement, including any
Performance Bonus paid or payable under Section 3(b), shall be subject to
recoupment by the Company in accordance with the terms of any policy relating to
recoupment (or clawback) approved by the Board of Directors and in effect at the
time of payment of such compensation.
          4. Termination. Mr. Roberts’ employment hereunder may be terminated
prior to the expiration of the Term under the circumstances set forth in this
Section 4. Upon any termination of Mr. Roberts’ employment, the Term shall
immediately end, although this Agreement shall remain in effect and shall govern
the rights and obligations of the parties hereto.
          (a) Mr. Roberts’ employment hereunder will terminate upon Mr. Roberts’
death.
          (b) Except as otherwise required by law, the Company may terminate
Mr. Roberts’ employment hereunder at any time after Mr. Roberts becomes Totally
Disabled. For purposes of this Agreement, Mr. Roberts will be “Totally Disabled”
as of the earlier of (1) the date Mr. Roberts becomes entitled to receive
disability benefits under the Company’s long-term disability plan and (2) Mr.
Roberts’ inability to perform the duties and responsibilities contemplated under
this Agreement for a period of more than 180 consecutive days due to physical or
mental incapacity or impairment.
          (c) The Company may terminate Mr. Roberts’ employment hereunder for
Cause at any time after providing written notice to Mr. Roberts. For purposes of
this Agreement, the term “Cause” shall mean any of the following:

  (1)   Mr. Roberts’ neglect or failure or refusal to perform his duties under
this Agreement (other than as a result of total or partial incapacity or
disability due to physical or mental illness);     (2)   any intentional act by
or omission of Mr. Roberts that materially injures the reputation or business of
the Company or any of its affiliates, or his own reputation;

43



--------------------------------------------------------------------------------



 



  (3)   Mr. Roberts’ conviction (including conviction on a nolo contendere plea)
of a felony or any crime involving, in the good faith judgment of the Company,
fraud, dishonesty or moral turpitude;     (4)   the breach of an obligation set
forth in Section 6;     (5)   any other material breach of this Agreement; or  
  (6)   any material violation of the Company’s Code of Ethics, as may be
amended from time to time (the “Code of Ethics”).

In the cases of “neglect or failure” to perform his duties under this Agreement,
as set forth in 4(c)(1) above, a material breach as set forth in 4(c)(5) above,
or a material violation of the Code of Ethics as set forth in 4(c)(6) above, a
termination by the Company with Cause shall be effective only if, within 30 days
following delivery of a written notice by the Company to Mr. Roberts that the
Company is terminating his employment with Cause, which specifies in reasonable
detail the basis therefor, Mr. Roberts has failed to cure the circumstances
giving rise to Cause.
          (d) The Company may terminate Mr. Roberts’ employment hereunder for
any reason, upon 30 days’ prior written notice.
          (e) Mr. Roberts may terminate his employment hereunder for Good Reason
at any time after providing written notice to the Company. Mr. Roberts also may
terminate his employment hereunder without Good Reason, upon 90 days written
notice to the Company. For the purposes of this Agreement, “Good Reason” means
any of the following occurring during the Term (unless consented to by
Mr. Roberts in writing):

  (1)   The Company decreases or fails to pay Mr. Roberts’ Base Salary or
Performance Bonus or the benefits provided in Section 3;     (2)   Mr. Roberts
no longer holds the offices as both President and Chief Executive Officer of the
Company, or no longer is a member of the Board of Directors, or his functions
and/or duties under Section 2(a) are materially diminished; and     (3)  
Mr. Roberts’ job site is relocated to a location which is more than thirty
(30) miles from the current location, unless the parties mutually agree to
relocate more than thirty (30) miles from the current location.

A termination by Mr. Roberts with Good Reason shall be effective only if, within
30 days following delivery of a written notice by Mr. Roberts to the Company
that Mr. Roberts is terminating his employment with Good Reason, which specifies
in reasonable detail the basis therefor, the Company has failed to cure the
circumstances giving rise to Good Reason. In addition, a termination by Mr.
Roberts shall be effective only if the Company receives notice of such
termination not later than 90 days after the event constituting Good Reason
occurs.
     5. Compensation Following Termination Prior to the End of the Term. In the
event that Mr. Roberts’ employment hereunder is terminated prior to the
expiration of the Term, Mr. Roberts will be entitled only to the following
compensation and benefits upon such termination (together with such other
provisions that may be set forth in the restricted stock agreement):

44



--------------------------------------------------------------------------------



 



          (a) In the event that Mr. Roberts’ employment hereunder is terminated
prior to the expiration of the Term by reason of Mr. Roberts’ death or Total
Disability, pursuant to Section 4(a) or 4(b), the Company shall pay the
following amounts to Mr. Roberts (or Mr. Roberts’ estate, as the case may be),
to be paid as soon as practicable following the date of such termination, but in
no event prior to the time such payment would not be subject to tax under Code
Section 409A:

  (1)   any accrued but unpaid Base Salary for services rendered to the date of
termination;     (2)   the Performance Bonus, if any, not yet paid for any
fiscal year ending prior to the date of termination of Mr. Roberts’ employment,
payable as and when such Performance Bonus would have been paid had Mr. Roberts’
employment continued;     (3)   any incurred but unreimbursed expenses required
to be reimbursed pursuant to Section 3(d) or 3(f);     (4)   any vacation
accrued and unused to the date of termination;     (5)   payment of a pro rata
(based on the number of days during the year of termination that Mr. Roberts was
employed) portion of the Performance Bonus, if any, for the fiscal year in which
Mr. Roberts’ employment terminated (payable as and when such bonus would have
been paid had Mr. Roberts’ employment continued).; and     (6)   payment of a
lump sum severance payment equal to the greater of $1,200,000 or 75% of
“Annualized Pay.” For this purpose, “Annualized Pay” is calculated as one-third
of the sum of the salary payments during the 36 months preceding termination
plus Performance Bonuses paid for the preceding three completed fiscal years
(treating any Performance Bonus payable under clause (2) above as paid). The
severance payment shall be reduced by the amount of any proceeds paid to
Mr. Roberts or his estate, as the case may be, from any disability or life
insurance policy maintained by the Company for the benefit of Mr. Roberts.

     In addition, for a period of six (6) months, beginning on the date of
termination of Mr. Roberts’ employment by reason of death or Total Disability,
the Company will, at its expense, provide medical and group health insurance
benefits to Mr. Roberts and his dependents (or just his dependents, as the case
may be), which benefits shall be substantially as favorable to Mr. Roberts or
his dependents as those provided to him and his dependents immediately preceding
the termination of his employment, provided that Mr. Roberts co-payments or
other obligations to pay for such benefits shall be substantially the same as
applied at the time of his termination of employment.
          (b) In the event that Mr. Roberts’ employment hereunder is terminated
prior to the expiration of the Term by the Company for Cause pursuant to Section
4(c) or by Mr. Roberts without Good Reason pursuant to Section 4(e), the Company
shall pay the following amounts to Mr. Roberts, to be paid as soon as
practicable following the date of such termination,

45



--------------------------------------------------------------------------------



 



but in no event prior to the time such payment would not be subject to tax under
Section 409A of the Code;

  (1)   any accrued but unpaid Base Salary for services rendered to the date of
termination;     (2)   the Performance Bonus, if any, not yet paid for any
fiscal year ending prior to the date of termination of Mr. Roberts’ employment,
payable as and when such Performance Bonus would have been paid had Mr. Roberts’
employment continued;     (3)   any incurred but unreimbursed expenses required
to be reimbursed pursuant to Section 3(d) or 3(f); and     (4)   any vacation
accrued and unused to the date of termination.

          (c) In the event that Mr. Roberts’ employment hereunder is terminated
prior to the expiration of the Term by the Company without Cause pursuant to
Section 4(d), or by Mr. Roberts with Good Reason pursuant to Section 4(e), the
Company shall pay the following amounts to Mr. Roberts, to be paid as soon as
practicable following the date of such termination, but in no event prior to the
time such payment would not be subject to tax under Section 409A of the Code:

  (1)   any accrued but unpaid Base Salary for services rendered to the date of
termination;     (2)   the Performance Bonus, if any, not yet paid for any
fiscal year ending prior to the date of termination of Mr. Roberts’ employment,
payable as and when such Performance Bonus would have been paid had Mr. Roberts’
employment continued;     (3)   any incurred but unreimbursed expenses required
to be reimbursed pursuant to Section 3(d) or 3(f);     (4)   any vacation
accrued and unused to the date of termination;     (5)   payment of a pro rata
(based on the number of days during the year of termination that Mr. Roberts was
employed) portion of the Performance Bonus, if any, for the fiscal year in which
Mr. Roberts’ employment terminated (payable as and when such bonus would have
been paid had Mr. Roberts’ employment continued); and     (6)   payment of a
lump sum severance payment equal to the greater of $1,200,000 or 75% of
“Annualized Pay.”

          (d) The benefits to which Mr. Roberts may be entitled upon termination
pursuant to the plans, policies and arrangements referred to in Section 3(e)
will be determined and paid in accordance with the terms of those plans,
policies and arrangements.
          (e) Except as may be provided under this Agreement, under the terms of
any incentive compensation, employee benefit, or fringe benefit plan applicable
to Mr. Roberts at the

46



--------------------------------------------------------------------------------



 



time of termination of Mr. Roberts’ employment prior to the end of the Term,
Mr. Roberts will not be entitled to receive any other compensation, or to
participate in any other plan, arrangement or benefit, with respect to any
future period after the termination of his employment.
          (f) This Agreement is subject to the Company’s “Special Rules for
Compliance with Code Section 409A Applicable to Employment Agreements,”
effective as of December 31, 2008. In the case of payments or events on or
before June 30, 2010, or Performance Bonus earned in fiscal 2010, the provisions
of Section 5(f) of the Existing Agreement shall apply.
          (g) Effect of Code Sections 4999 and 280G on Payments.

  (1)   In the event that Mr. Roberts becomes entitled to any benefits or
payments in the nature of compensation (within the meaning of Section 280G(b)(2)
of the Code) under this Agreement, or any other plan, arrangement, or agreement
with the Company or a subsidiary (the “Payments”), and such Payments will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or
any similar tax that may hereafter be imposed) in connection with a change in
control, then, subject to reasonable notification to Mr. Roberts and, if he so
requests, discussions with his advisors, the Payments under this Agreement shall
be reduced (but not below zero) to the Reduced Amount (as defined below), if
reducing the Payments under this Agreement will provide Mr. Roberts with a
greater net after-tax amount than would be the case if no such reduction were
made. The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of the Payments without causing any
Payment to be subject to the Excise Tax, determined in accordance with
Section 280G(d)(4) of the Code. Only amounts payable under this Agreement shall
be reduced pursuant to this Section 5(g). Payments payable in cash and having
the lowest denominated value relative to the valuation of such Payments as
“parachute payments” shall be reduced first.     (2)   In determining the
potential impact of the Excise Tax, the Company may rely on any advice it deems
appropriate including, but not limited to, the advice of its independent
accounting firm, legal advisors and compensation consultants. For purposes of
determining whether any of the Payments will be subject to the Excise Tax and
the amount of such Excise Tax, the Company may take into account any relevant
guidance under the Code and the regulations promulgated thereunder, including,
but not limited to, the following:

  (A)   The amount of the Payments which shall be treated as subject to the
Excise Tax shall be equal to the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code, as determined by the Company’s
independent accounting firm or other advisor;     (B)   The value of any
non-cash benefits or any deferred or accumulated payment or benefit shall be
determined by the Company’s independent accounting firm or other advisors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code; and

47



--------------------------------------------------------------------------------



 



  (C)   The value of any non-competition covenants contained in this Agreement
or other agreement between Mr. Roberts and the Company or an affiliate shall be
taken into account to reduce “parachute payments” to the maximum extent
allowable under Section 280G of the Code.

For purposes of the determinations under this Section 5(g), Mr. Roberts shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the applicable payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of Mr. Robert’s residence, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes (unless it is impracticable for Mr. Roberts to itemize his
deductions).
     6. Exclusive Employment; Nonsolicitation; Nondisclosure of Proprietary
Information; Surrender of Records; Inventions and Patents; Code of Ethics; Other
Commitments.
          (a) No Conflict; No Other Employment. During the period of
Mr. Roberts’ employment with the Company, Mr. Roberts shall not: (i) engage in
any activity which conflicts or interferes with or derogates from the
performance of Mr. Roberts’ duties hereunder nor shall Mr. Roberts engage in any
other business activity, whether or not such business activity is pursued for
gain or profit and including service as a director of any other company, except
as approved in advance in writing by the Company (which approval shall not be
unreasonably withheld); provided, however, that Mr. Roberts shall be entitled to
manage his personal investments and otherwise attend to personal affairs,
including charitable, social and political activities, in a manner that does not
unreasonably interfere with his responsibilities hereunder, or (ii) engage in
any other employment, whether as an employee or consultant or in any other
capacity, and whether or not compensated therefor. The Company acknowledges and
agrees that Mr. Roberts has engaged and intends to continue to engage in certain
other business transactions, subject to the approval of the Audit Committee of
the Company’s Board of Directors as appropriate.
          (b) Non-solicitation. In consideration of the payment by the Company
to Mr. Roberts of amounts that may hereafter be paid to Mr. Roberts pursuant to
this Agreement (including, without limitation, pursuant to Sections 3 and 5
hereof) and other obligations undertaken by the Company hereunder, Mr. Roberts
agrees that during his employment with the Company and for a period of one year
following the date of termination of his employment, Mr. Roberts shall not,
directly or indirectly, (i) solicit, encourage or recruit, or attempt to
solicit, encourage or recruit any of the employees, agents, consultants or
representatives of the Company or any of its affiliates to terminate his, her,
or its relationship with the Company or such affiliate; or (ii) solicit,
encourage or recruit, or attempt to solicit, encourage or recruit, any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to become employees, agents, representatives or consultants of any
other person or entity.
          (c) Proprietary Information. Mr. Roberts acknowledges that during the
course of his employment with the Company he will necessarily have access to and
make use of proprietary information and confidential records of the Company and
its affiliates. Mr. Roberts covenants that he shall not during the Term or at
any time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose,
any proprietary information to any individual or entity, unless such disclosure
has been authorized in writing by the Company or is otherwise required by law.
Mr. Roberts acknowledges and understands that the term “proprietary information”
includes, but is not limited to: (a) the

48



--------------------------------------------------------------------------------



 



software products, programs, applications, and processes utilized by the Company
or any of its affiliates; (b) the name and/or address of any customer or vendor
of the Company or any of its affiliates or any information concerning the
transactions or relations of any customer or vendor of the Company or any of its
affiliates with the Company or such affiliate or any of its or their partners,
principals, directors, officers or agents; (c) any information concerning any
product, technology, or procedure employed by the Company or any of its
affiliates but not generally known to its or their customers, vendors or
competitors, or under development by or being tested by the Company or any of
its affiliates but not at the time offered generally to customers or vendors;
(d) any information relating to the computer software, computer systems, pricing
or marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans of the
Company or any of its affiliates; (e) any information which is generally
regarded as confidential or proprietary in any line of business engaged in by
the Company or any of its affiliates; (f) any business plans, budgets,
advertising or marketing plans; (g) any information contained in any of the
written or oral policies and procedures or manuals of the Company or any of its
affiliates; (h) any information belonging to customers or vendors of the Company
or any of its affiliates or any other person or entity which the Company or any
of its affiliates has agreed to hold in confidence; (i) any inventions,
innovations or improvements covered by this Agreement; and (j) all written,
graphic and other material relating to any of the foregoing. Mr. Roberts
acknowledges and understands that information that is not novel or copyrighted
or patented may nonetheless be proprietary information. The term “proprietary
information” shall not include information generally available to and known by
the public or information that is or becomes available to Mr. Roberts on a
non-confidential basis from a source other than the Company, any of its
affiliates, or the directors, officers, employees, partners, principals or
agents of the Company or any of its affiliates (other than as a result of a
breach of any obligation of confidentiality).
          (d) Confidentiality and Surrender of Records. Mr. Roberts shall not
during the Term or at any time thereafter (irrespective of the circumstances
under which Mr. Roberts’ employment by the Company terminates), except as
required by law, directly or indirectly publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any individual or entity other than in the course of
such individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or upon request by the Company,
Mr. Roberts shall deliver promptly to the Company (without retaining any copies)
all property and records of the Company or any of its affiliates, including,
without limitation, all confidential records. For purposes hereof, “confidential
records” means all correspondence, reports, memoranda, files, manuals, books,
lists, financial, operating or marketing records, magnetic tape, or electronic
or other media or equipment of any kind which may be in Mr. Roberts’ possession
or under his control or accessible to him which contain any proprietary
information. All property and records of the Company and any of its affiliates
(including, without limitation, all confidential records) shall be and remain
the sole property of the Company or such affiliate during the Term and
thereafter.
          (e) Inventions and Patents. All inventions, innovations or
improvements (including policies, procedures, products, improvements, software,
ideas and discoveries, whether patent, copyright, trademark, service mark, or
otherwise) conceived or made by Mr. Roberts, either alone or jointly with
others, in the course of his employment by the Company, belong to the Company.
Mr. Roberts will promptly disclose in writing such inventions, innovations or
improvements to the Company and perform all actions reasonably requested by the
Company to establish and confirm such ownership by the Company, including, but
not limited to, cooperating with and assisting the Company in obtaining patents,
copyrights, trademarks, or service marks for the Company in the United States
and in foreign countries.

49



--------------------------------------------------------------------------------



 



          (f) Enforcement. Mr. Roberts acknowledges and agrees that, by virtue
of his position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 6 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Mr. Roberts acknowledges that the Company
may seek an injunction or other equitable relief by a court of competent
jurisdiction restraining any violation or threatened violation of any
undertaking contained in this Section 6, and consents to the entry thereof. Mr.
Roberts waives posting by the Company or its affiliates of any bond otherwise
necessary to secure such injunction or other equitable relief. Rights and
remedies provided for in this Section 6 are cumulative and shall be in addition
to rights and remedies otherwise available to the parties hereunder or under any
other agreement or applicable law.
          (g) Code of Ethics. Nothing in this Section 6 is intended to limit,
modify or reduce Mr. Roberts’ obligations under the Company’s Code of Ethics.
Mr. Roberts’ obligations under this Section 6 are in addition to, and not in
lieu of, Mr. Roberts’ obligations under the Code of Ethics. To the extent there
is any inconsistency between this Section 6 and the Code of Ethics which would
permit Mr. Roberts to take any action or engage in any activity pursuant to this
Section 6 which he would be barred from taking or engaging in under the Code of
Ethics, the Code of Ethics shall control.
          (h) Cooperation With Regard to Litigation. Mr. Roberts agrees to
cooperate with the Company, during the Term and thereafter (including following
Mr. Roberts’s termination of employment for any reason), by making himself
reasonably available to testify on behalf of the Company or any subsidiary or
affiliate of the Company, in any action, suit or proceeding, whether civil,
criminal, administrative or investigative, and to assist the Company, or any
subsidiary or affiliate of the Company, in any such action suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as reasonably requested. The Company
agrees to reimburse Mr. Roberts, on an after-tax basis each calendar quarter,
for all expenses actually incurred in connection with his provision of testimony
or assistance in accordance with the provisions of Section 6(h) of this
Agreement (including reasonable attorneys’ fees) but not later than the last day
of the calendar year in which the expense was incurred (or, in the case of an
expense incurred in the final quarter of a calendar year, the next following
February 15).
          (i) Non-Disparagement. Mr. Roberts shall not, at any time during the
Term and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement shall preclude Mr. Roberts from making truthful
statements that are required by applicable law, regulation or legal process.
          (j) Release of Employment Claims. Mr. Roberts agrees, as a condition
to receipt of any termination payments and benefits provided for in Section 5 of
this Agreement (other than compensation accrued and payable at the date of
termination without regard to termination) that he will execute a general
release agreement, in substantially the form set forth in Exhibit C to this
Agreement, releasing any and all claims arising out of Mr. Roberts’s employment
other than enforcement of this Agreement and other than with respect to vested
rights or rights provided for under any equity plan, any compensation plan or
any benefit plan or

50



--------------------------------------------------------------------------------



 



arrangement of the Company or rights to indemnification under any agreement,
law, Company organizational document or policy or otherwise. The Company will
provide Mr. Roberts with a copy of such release simultaneously with delivery of
the notice of termination, but not later than 21 days before (45 days before if
Mr. Roberts’s termination is part of an exit incentive or other employment
termination program offered to a group or class of employees) Mr. Roberts’s
termination of employment. Mr. Roberts shall deliver the executed release to the
Company eight days before the date applicable under Section 5 of this Agreement
for the payment of the termination payments and benefits payable under Section 5
of this Agreement.
     7. Notices. Every notice or other communication required or contemplated by
this Agreement must be in writing and sent by one of the following methods:
(1) personal delivery, in which case delivery is deemed to occur the day of
delivery; (2) certified or registered mail, postage prepaid, return receipt
requested, in which case delivery is deemed to occur the day it is officially
recorded by the U.S. Postal Service as delivered to the intended recipient; or
(3) next-day delivery to a U.S. address by recognized overnight delivery service
such as Federal Express, in which case delivery is deemed to occur one business
day after being sent. In each case, a notice or other communication sent to a
party must be directed to the address for that party set forth below, or to
another address designated by that party by written notice:
If to the Company, to:
Spectrum Group International, Inc.
18061 Fitch
Irvine, CA 92714
Attention: General Counsel
     If to Mr. Roberts, to:
Mr. Greg Roberts
18061 Fitch
Irvine, CA 92714
     8. Assignability; Binding Effect. This Agreement is a personal contract
calling for the provision of unique services by Mr. Roberts, and Mr. Roberts’
rights and obligations hereunder may not be sold, transferred, assigned, pledged
or hypothecated. The rights and obligations of the Company under this Agreement
bind and run in favor of the successors and assigns of the Company.
     9. Complete Understanding. This Agreement constitutes the complete
understanding between the parties with respect to the employment of Mr. Roberts
by the Company and supersedes all prior agreements and understandings, both
written and oral, between the parties (or between Mr. Roberts and Spectrum
Numismatics, Inc.) with respect to the subject matter of this Agreement.
     10. Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company and Mr. Roberts. No waiver
by any party of any breach under this Agreement will be deemed to extend to any
prior or subsequent breach or affect in any way any rights arising by virtue of
any prior or subsequent such occurrence. Waiver by either party of any breach by
the other party will not operate as a waiver of any other

51



--------------------------------------------------------------------------------



 



breach, whether similar to or different from the breach waived. No delay on the
part of the Company or Mr. Roberts in the exercise of any of their respective
rights or remedies will operate as a waiver of that right.
     11. Severability. If any provision of this Agreement or its application to
any person or circumstances is determined by any court of competent jurisdiction
to be unenforceable to any extent, that unenforceable provision will be deemed
eliminated to the extent necessary to permit the remaining provisions to be
enforced, and the remainder of this Agreement, or the application of the
unenforceable provision to other persons or circumstances, will not be affected
thereby. If any provision of this Agreement, or any part thereof, is held to be
unenforceable because of the scope or duration of or the area covered by that
provision, the court making that determination shall reduce the scope, duration
of or area covered by that provision or otherwise amend the provision to the
minimum extent necessary to make that provision enforceable to the fullest
extent permitted by law.
     12. Survivability. The provisions of this Agreement that by their terms
call for performance subsequent to termination of Mr. Roberts’ employment
hereunder, or of this Agreement, will survive such termination. Without limiting
the generality of the foregoing, the provisions of Sections 3(g), 5 and 6 shall
survive any termination of this Agreement in accordance with their terms.
     13. Governing Law. This Agreement is governed by the laws of the State of
California, without giving effect to principles of conflict of laws.
     14. Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must be brought against any of the parties in the courts of the State of
California, County of Orange, or, if it has or can acquire jurisdiction, in the
United States District Court for the Southern District of California, and each
of the parties consents to the jurisdiction of those courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any such action or proceeding may be
served by sending or delivering a copy of the process to the party to be served
at the address and in the manner provided for the giving of notices in
Section 13. Nothing in this Section 20, however, affects the right of any party
to serve legal process in any other manner permitted by law. Each party hereto
waives trial by jury.
     15. Mitigation. In no event shall Mr. Roberts be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to him under any of the provisions of this Agreement, and such amounts shall not
be reduced whether or not Mr. Roberts obtains other employment.
     The undersigned hereby execute this Agreement on the date stated in the
introductory clause.

            SPECTRUM GROUP INTERNATIONAL, INC.
      By:   /s/ Carol \Meltzer         Name:   Carol Meltzer        Title:
  Executive Vice President
and General Counsel   

52



--------------------------------------------------------------------------------



 



         

                  /s/ Gregory N. Roberts       GREGORY N. ROBERTS           

53



--------------------------------------------------------------------------------



 



EXHIBIT A
Spectrum Group International, Inc.
Performance Bonus for Chief Executive Officer
     This Exhibit to the Employment Agreement, as amended and restated as of
May 13, 2010 (the “Employment Agreement”), between Spectrum Group International,
Inc. (the “Company”) and Gregory N. Roberts, sets forth the terms of the
opportunity of Mr. Roberts to earn the “Performance Bonus” authorized in Section
3(b) of the Employment Agreement. This Performance Bonus remains subject to the
terms of Section 3(b) and other applicable terms of the Employment Agreement.
Capitalized terms herein have the meanings as defined in the Employment
Agreement.
     In each of fiscal years 2011, 2012 and 2013, Mr. Roberts will have the
opportunity to earn a Performance Bonus as follows:
If Pre-Tax Profits (as defined below) are at least $5 million, then the
Performance Bonus shall equal the following:

  s   12% of Pre-Tax Profits up to $8 million of Pre-Tax Profits; plus     s  
15% of Pre-Tax Profits in excess of $8 million, up to $10 million of Pre-Tax
Profits; plus     s   18% of Pre-Tax Profits in excess of $10 million of Pre-Tax
Profits.

If Pre-Tax Profits are less than $5 million, then the Performance Bonus shall be
an amount determined in the discretion of the Compensation Committee, provided,
however, that if the Committee will have taken the steps necessary to otherwise
qualify the Performance Bonus as “performance-based compensation” under Internal
Revenue Code Section 162(m) prior to payment of the Performance Bonus, then this
amount of Performance Bonus payable in the discretion of the Committee shall be
payable only if Pre-Tax Profits are positive and the maximum of this
discretionary amount payable shall be $600,000.
Pre-Tax Profits means the Company’s net income (as determined under Generally
Accepted Accounting Principles or GAAP) for the given fiscal year, adjusted as
follows:

  s   The positive or negative effects of income taxes (in accordance with GAAP)
shall be eliminated from net income in determining Pre-Tax Profits.     s   The
positive or negative effects of foreign currency exchange shall be eliminated
from net income in determining Pre-Tax Profits.

54



--------------------------------------------------------------------------------



 



  s   Expenses incurred in connection with litigation relating to Afinsa and its
affiliates and litigation relating to Messrs. Manning and Crawford, including in
connection with any settlement, shall be eliminated from net income in
determining Pre-Tax Profits.     s   Except for the above items, no adjustment
shall be made to Pre-Tax Income; thus, for clarity, other extraordinary expenses
and bonus compensation accruals shall remain included in net income and minority
interests shall remain excluded from net income in determining Pre-Tax Profits.

Adjustments shall be determined by the Committee, in good faith, in consultation
with Mr. Roberts, provided that if the Performance Bonus is intended to qualify
as “performance-based compensation” under Code Section 162(m), a standard for
identifying litigation expenses to be taken into account in the adjustment shall
be established no later than 90 days after the beginning of the fiscal year.
Pre-Tax Profits shall be determined by the Committee in good faith, which shall
certify in writing (to the extent required to meet the applicable requirements
of Code Section 162(m)) as to the level of Pre-Tax Profits achieved and the
corresponding amount of Performance Bonus earned.

55



--------------------------------------------------------------------------------



 



EXHIBIT B
[Form of Restricted Stock Unit Agreement]

56



--------------------------------------------------------------------------------



 



EXHIBIT C
RELEASE
     We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to Spectrum Group International, Inc. to change your mind and revoke your
Release. Your Release shall not become effective or enforceable until after that
date.
     In consideration for the benefits provided under your Employment Agreement
with Spectrum Group International, Inc. as amended and restated effective May
___, 2010 (the “Employment Agreement”), and more specifically enumerated in
Attachment 1 hereto, by your signature below, you, for yourself and on behalf of
your heirs, executors, agents, representatives, successors and assigns, hereby
release and forever discharge the Company, its past and present parent
corporations, subsidiaries, divisions, subdivisions, affiliates and related
companies (collectively, the “Company”) and the Company’s past, present and
future agents, directors, officers, employees, representatives, successors and
assigns (hereinafter “those associated with the Company”) with respect to any
and all claims, demands, actions and liabilities, whether in law or equity,
which you may have against the Company or those associated with the Company of
whatever kind, including but not limited to those arising out of your employment
with the Company or the termination of that employment. You agree that this
release covers, but is not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Connecticut Fair Employment Practices Act,
C.G.S. § 46a-51 et seq., and any other local, state or federal law, regulation
or order dealing with discrimination in employment on the basis of sex, race,
color, national origin, veteran status, marital status, religion, disability,
handicap, or age. You also agree that this release includes claims based on
wrongful termination of employment, breach of contract (express or implied),
tort, or claims otherwise related to your employment or termination of
employment with the Company and any claim for attorneys’ fees, expenses or costs
of litigation.
     This Release covers all claims based on any facts or events, whether known
or unknown by you, that occurred on or before the date of this Release. Except
to enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.
     Anything in this Release to the contrary notwithstanding, this Release does
not include a release of (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification or insurance under any agreement, law, Company organizational
document or policy or otherwise; (iii) any rights you may have to equity
compensation or other compensation or benefits under the Company’s equity,
compensation or benefit plans; or (iv) your right to enforce this Release.
     By signing this Release, you further agree as follows:
     You have read this Release carefully and fully understand its terms;

57



--------------------------------------------------------------------------------



 



     You have had at least twenty-one (21) days to consider the terms of the
Release;
     You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;
     You have been advised to seek legal counsel and have had an opportunity to
do so;
     You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and
     Your agreement to the terms set forth above is voluntary.

     
Name:
   
Signature:
  Date:
Received by:
  Date:

     Attachment: Attachment 1 — Schedule of Termination Payments and Benefits

58